ELLIS, Judge:
This case, which is consolidated with No. 9157, Vicknair v. Home Indemnity Company, 273 So.2d 542 (La.App., 1 Cir. 1973), is brought by Alphonso Kennon and Home Indemnity Company against Wesley Vick-nair for the recovery of damages suffered by them as the result of the automobile accident described in an opinion rendered this day in the consolidated case.
*546Although no answer was filed by the defendant, the case went to trial without objection on his part, and he appeared and testified at the trial and was represented by counsel throughout. After trial on the merits, plaintiffs’ suit was dismissed and they have appealed. Defendant filed an answer to the appeal asking for damages, to which he cannot be entitled, not having reconvened.
For reasons assigned in our opinion in the companion case, the judgment is affirmed, at plaintiffs’ cost.
Affirmed.